--------------------------------------------------------------------------------

EXHIBIT 10.1
[stamp.jpg]
 
SUPERIOR COURT OF THE STATE OF CALIFORNIA
 
FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
 

 
Socius CG II, Ltd.,
 
    Plaintiff
    Case No. BC432829
 
    Assigned For All Purposes To:
      Hon. Edward A. Ferns, Dept. 69 v.      
Pacific Ethanol, Inc. and Does 1-10 Inclusive,
 
    Defendents.
    ORDER APPROVING STIPULATION
    FOR SETTLEMENT OF CLAIM
 
    Date:    March 4, 2010
    Time:    8:30 a.m.
    Dept.:   69
 
 
    Complaint Filed     March 3, 2010
    Trial Date:               None Set

 
The Joint Ex Parte Application For Court Order Approving Stipulation for
Settlement of Claim ("Application"), filed by Plaintiff Socius CG II, Ltd.
("Socius") and joined by Defendant Pacific Ethanol, Inc. ( "PEI" or the
"Company"), came on for hearing on March 4, 2010 at 8:30 a.m. in Department 69
of the above-entitled court, the Honorable Edward A. Ferns, Judge presiding.
 
The Court, having reviewed the Application, having been presented with a
Stipulation for Settlement of Claim (the "Stipulation"), a copy of which is
attached as Exhibit A to the Application, and after a hearing upon the fairness,
adequacy and reasonableness of the terms and conditions of the issuance of
shares of the common stock of PEI (the "Common Stock") to Socius in exchange for
the extinguishment of said claims, IT IS THEREFORE ORDERED AS FOLLOWS:
 
 
1

--------------------------------------------------------------------------------

ORDER APPROVING SETTLEMENT OF CLAIM
 
 
1.   The Stipulation is approved in it entirety;
 
2.   In full and final settlement of Socius' claim against PEI in the total
amount of $5,000,000 (the "Claim"), which Claim Socius purchased from a creditor
of PEI, Lyles United, LLC ("Lyles United") pursuant to a Purchase and Option
Agreement between Socius and Lyles United, dated March 2, 2010 (the "Purchase
Agreement"), and which Claim comprises a portion of the principal amount due and
payable under a loan made from Lyles United to PEI in aggregate principal amount
of $30,000,000, PEI will issue and deliver to Socius or its designee 5,800,000
shares of Common Stock, being approximately equal to (but under no circumstance
whatsoever more than) 9.99% of the total number of shares of Common Stock
outstanding on the date of this stipulation (the "Settlement Shares"), subject
to adjustment as set forth in paragraph 4 below to reflect the intention of the
parties that the total number of shares issued be based upon an average trading
price of the Common Stock for a specified period of time subsequent to entry of
this Order.
 
3.   No later than the first business day following the date that the Court
enters this Order approving the Stipulation, PEI shall: (i) immediately issue
the number of shares of Common Stock required by paragraph 2 above to Socius' or
its designee's balance account with The Depository Trust Company (DTC) through
the Fast Automated Securities Transfer (FAST) Program of DTC's
Deposit/Withdrawal Agent Commission (DWAC) system, without any restriction on
transfer, time being of the essence, by transmitting by facsimile and overnight
delivery such irrevocable and unconditional instruction to PEI's stock transfer
agent, and (ii) cause its legal counsel to issue an opinion to PEI's transfer
agent, in form and substance acceptable to both parties and such transfer agent,
that the shares may be so issued.
 
4.   The total number of shares of Common Stock to be issued to Socius or its
designee in connection with the Stipulation and this Order shall be adjusted on
the 6th trading day following the date on which the Settlement Shares are
delivered to Socius or its designee as DWAC shares in compliance with paragraph
3 above, as follows: (i) if the number of VWAP Shares (as defined below) exceeds
the number of Settlement Shares initially issued, then PEI will issue and
deliver to Socius or its designee, as DWAC shares in accordance with paragraph 3
above, additional shares of Common Stock equal to the difference between the
number of VWAP Shares and the number of Settlement Shares, and (ii) if the
number of VWAP Shares is less than the number of Settlement Shares, then Socius
or its designee will return to PEI for cancellation that number of shares as
equals the difference between the number of VWAP Shares and the number of
Settlement Shares issued pursuant to paragraph 2 above.
 
 
2

--------------------------------------------------------------------------------

ORDER APPROVING SETTLEMENT OF CLAIM
 
 
a.   The number of VWAP Shares is equal to (i) $5,000,000 plus Socius'
reasonable legal fees, expenses, and costs, (ii) divided by 80% of the volume
weighted average price ("VWAP") of the Common Stock over the 5-day trading
period immediately following the date on which the Settlement Shares are
delivered to Socius or its designee as DWAC shares in compliance with paragraph
3 above.
 
b.   In no event shall the number of shares of Common Stock issued to Socius or
its designee in connection with the settlement of the Claim, aggregated with all
shares of Common Stock then owned or beneficially owned or controlled by,
collectively, Socius and its affiliates, at any time exceed (i) 9.99% of the
total number of shares of Common Stock then outstanding, or (ii) without the
prior written consent of PEI, that number of shares of Common Stock that would
trigger a new limitation under IRS Code Section 382.
 
c.   In no event shall the aggregate number of shares of Common Stock issued to
Socius or its designee in connection with the settlement of the Claim,
aggregated with any other shares of Common Stock issued to Socius and/or its
designees by PEI, at any time exceed 19.99% of the total number of shares of
Common Stock outstanding immediately preceding the date the Court enters the
Order approving this stipulation unless PEI has obtained either (i) stockholder
approval for the issuance of more than such number of shares of Common Stock
pursuant to NASDAQ Marketplace Rule 5635(d) or (ii) a waiver from NASDAQ of
compliance with Rule 5635(d).
 
 
3

--------------------------------------------------------------------------------

ORDER APPROVING SETTLEMENT OF CLAIM
 
 
5.    For so long as Socius or any of its affiliates hold any shares of Common
Stock of PEI, neither Socius nor any of its affiliates will: (i) vote any shares
of Common Stock owned or controlled by it, or solicit any proxies or seek to
advise or influence any person with respect to any voting securities of PEI; or
(ii) engage or participate in any actions, plans or proposals which relate to or
would result in (a) Socius or any of its affiliates acquiring additional
securities of PEI, alone or together with any other person, which would result
in Socius and its affiliates collectively beneficially owning or controlling
more than 9.99% of the total outstanding Common Stock or other voting securities
of PEI, (b) an extraordinary corporate transaction, such as a merger,
reorganization or liquidation, involving PEI or any of its subsidiaries, (c) a
sale or transfer of a material amount of assets of PEI or any of its
subsidiaries, (d) any change in the present board of directors or management of
PEI, including any plans or proposals to change the number or term of directors
or to fill any existing vacancies on the board, (e) any material change in the
present capitalization or dividend policy of PEI, (f) any other material change
in PEI's business or corporate structure, including but not limited to, if PEI
is a registered closed-end investment company, any plans or proposals to make
any changes in its investment policy for which a vote is required by Section 13
of the Investment Company Act of 1940, (g) changes in PEI's charter, bylaws or
instruments corresponding thereto or other actions which may impede the
acquisition of control of PEI by any Person, (h) causing a class of securities
of PEI to be delisted from a national securities exchange or to cease to be
authorized to be quoted in an inter-dealer quotation system of a registered
national securities association, (i) causing a class of equity securities of PEI
to become eligible for termination of registration pursuant to Section 12(g)(4)
of the Act, or (j) taking any action, intention, plan or arrangement similar to
any of those enumerated above. The provisions of this paragraph 5 may not be
modified or waived without further order of the Court.
 
 
4

--------------------------------------------------------------------------------

ORDER APPROVING SETTLEMENT OF CLAIM
 
 
6.    For the period of one year from the date that the final number of
Settlement Shares are delivered to Socius or its designee as DWAC shares in
compliance with paragraph 3 above, and regardless of whether Socius or its
affiliates then hold any debt or equity securities of PEI, Socius and its
affiliates shall have the exclusive right to enter into transactions with PEI
whereby PEI directly or indirectly issues common stock or common stock
equivalents to a party (including without limitation Lyles United or its
affiliates) in exchange for outstanding securities, claims or property
interests, or partly in such exchange and partly for cash, including without
limitation any such financing or transaction carried out pursuant to Section
3(a)(9) or Section 3(a)(10) of the Securities Act of 1933, as amended; provided,
however, that the foregoing exclusivity provision shall not apply to (i) such
transactions between PEI and any entity that is a creditor of any PEI subsidiary
on the date hereof, or (ii) a convertible note financing (including later
conversion of the notes to common stock) in a maximum amount of $5 million with
the creditor with whom PEI is currently in negotiations regarding such
financing, or (iii) such transactions between PEI and two of its directors in
respect of an aggregate of $2 million in principal amount of notes issued by PEI
to such directors provided that the securities issued in exchange for such notes
cannot be sold by such directors for at least six months subsequent to the
issuance date.
 
2.This Order ends, finally and forever (i) any claims to payment or compensation
of any kind or nature which Socius had, now has, or may assert in the future
against PEI arising out of the Claim, and (ii) any claims, including without
limitation for offset or counterclaim, which PEI had, now has, or may assert in
the future against Socius arising out of the Claim. In this regard, and subject
to compliance with this Order, effective upon the execution of this Order, each
party hereby releases and forever discharges the other party, including all of
the other party's employees, officers, directors, affiliates and attorneys, from
any and all claims, demands, obligations (fiduciary or otherwise), and causes of
action, whether known or unknown, suspected or unsuspected, arising out of,
connected with, or incidental to the Claim.
 
7. This action is hereby dismissed with prejudice, provided that the court shall
retain jurisdiction with regard to the Claim to enforce the terms of this Order.
 
8. The Stipulation and this Order may be enforced by any party to the
Stipulation by a motion under California Code of Civil Procedure section 664.6,
or by any procedure permitted by law in the Superior Court of Los Angeles
County. Pursuant to the Stipulation, each party thereto further waives a
statement of decision, and the right to appeal from this Order after entry.
Except as expressly provided in Paragraph 4 above, each party shall bear its own
attorney's fees, expenses and costs with regard to the Stipulation and this
Order.
 
IT IS SO ORDERED.
 

DATED: MAR 4, 2010 /s/ Edward A. Ferns                                   JUDGE
OF THE SUPERIOR COURT    

 
 
 
5

--------------------------------------------------------------------------------

ORDER APPROVING SETTLEMENT OF CLAIM
 